DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner acknowledges canceled claims 1-14.  Examiner acknowledges new claims 15-28.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,845,286 (Allier et al) in view of Brubacher (9,644,229).   Regarding claim 15 patent ‘286 discloses,
 A method for analyzing microorganisms, the microorganisms being disposed in a sample, the sample comprising a viability marker configured to modify an optical property of the microorganisms in different ways depending on whether the microorganisms are dead or alive, the method comprising:

 	a) illuminating the sample using a light source (note claim 1, col. 22 lines 21), the light source emitting an incident light wave that is propagated toward the sample along a propagation axis (note claim 1, col. 22 lines 21-23);
 	 b) using an image sensor, acquiring an image of the sample, formed in a detection plane (note claim 1, col. 22 lines 24-25), the sample being arranged between the light source and the image sensor (note claim 1, col. 22 lines 25-27), the image being representative of an exposure light wave, to which the image sensor is exposed under the effect of the illumination (note claim 1, col. 22 lines 27-29),
 	c) determining radial positions (note claim 1, col. 22 lines 34)
 	d) starting from the image acquired in b), applying a propagation operator, in order to calculate at least one characteristic quantity of the exposure light wave (note claim 1, col. 22 lines 36-38), at each radial position determined in c) (note claim 1, col. 22 lines 34), and at a plurality of distances from the detection plane (note claim 1 col. 22 lines 38-40);
 	e) forming a profile, representing the variation of the characteristic quantity calculated in d) (note claim 1, col. 22 lines 49-50) along an axis parallel to the propagation axis and passing through each radial position determined in c) (note claim 1, col. 22 lines 50-52), each profile being associated with a particle (note claim 1, col. 22 lines 53-54).  
 	Patent ‘286 claims do not clearly disclose identifying live microorganisms.   Brubacher discloses identifying live microorganisms (note col. 11 lines 16-24 and col. 14 lines 52-57, determining if microorganism is alive).  Patent ‘286 and Brubacher are combinable because they are from the same field of endeavor.  It would have been obvious to one of ordinary skill in the are before the effective filing date of the claimed invention to include identifying live microorganisms in the system of patent ‘286 as evidenced by Brubacher.  The suggestion/motivation for doing so imparting inertial stimulation to organism provides advantages determining microorganisms are alive (note col. 3 lines 30-35).  It would have been obvious to combine Brubacher with patent’286 to obtain the inventions specified in claim 15.

 Regarding claims 21-28 patent ‘286 discloses the features in claims 1-13, as claims 21-28 are shown below:
 	Claim 21, wherein in d) the propagation operator is applied starting from the image acquired in b), according to a plurality of propagation distances, so as to obtain a stack of complex images (note claim 1, col. 22 lines 40-45).

 	Claim 22, wherein d) comprises: di) applying a propagation operator, starting from the image acquired in b) in order to calculate a complex image called the reference image, representative of the sample, in a reference plane; dii) applying a propagation operator to the reference image so as to obtain secondary complex images at different distances from the reference plane along the propagation axis, the secondary complex images and the reference image forming a stack of complex images; and diii) determining a radial position of microorganisms from the images of the stack of complex images obtained in di).

 	Claim 23, wherein: the viability marker induces a coloration of the microorganisms when the microorganisms are dead, according to a coloration spectral band, and in a), the sample is illuminated according to an illumination spectral band, the illumination spectral band not comprising all or part of the coloration spectral band.

 	Claim 24, wherein, in d), the characteristic quantity is determined from a module or a phase of the exposure light wave, at each distance from the detection plane.

 	Claim 25, wherein f) comprises classifying each profile according to: a first class, corresponding to profiles of live microorganisms, and a second class, corresponding to profiles of dead microorganisms.

 	Claim26, wherein the classification of each profile is carried out as a function of at least one of: the form of the profile, a maximum value of the profile, and a minimum value of the profile.

 	Claim 27, wherein no image-forming optical system is arranged between the sample and the image sensor.

 	Claim 28, wherein an image-forming optical system is arranged between the sample and the image sensor, the optical system having an object focal plane, the sample extending in a plane of the sample, the plane of the sample being offset relative to the object focal plane.

Allowable Subject Matter
Claims 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter for dependent claim 16.  Prior art could not be found for the features, g) analyzing the microorganism's ability to divide; and h) further comprising, for at least one microorganism identified as live in f): h;) obtaining a first observed image of the sample, at a first instant, the first observed image comprising regions of interest respectively associated with microorganisms and detecting a region of interest associated with said at least one microorganism; hii) acquiring an image of the sample at a second instant, the second instant being subsequent to the first instant, and obtaining a second observed image of the sample starting from the image of the sample acquired at the second instant; hiii) detecting, on the second observed image, a region of interest corresponding to the at least one microorganism; hi,,) comparing the regions of interest detected in hi) and hi~i); and h,) determining the microorganism's ability to divide as a function of the comparison carried out in him).  These features in combination with the other feature could not be found in the prior art.  Claims 17-20 depend on claim 16.  Therefore are also objected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
May 16, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664